—Order, Supreme Court, New York County (Diane Lebedeff, J.), entered December 19, 1996, which, in an action by plaintiff doctor against defendants hospitals and hospital administrators seeking an injunction restoring plaintiff to defendants’ residency program and damages for, inter alia, breach of contract, granted defendants’ motion to dismiss the complaint, and denied plaintiffs cross motion to amend the complaint, unanimously affirmed, without costs.
Plaintiffs proper recourse for challenging his termination from defendants’ residency program is the grievance process set out in Public Health Law § 2801-b, which cannot be avoided “simply by asserting a breach of contract claim”, or prima facie tort and defamation claims (Gelbard v Genesee Hosp., 87 NY2d 691, 697; Falk v Anesthesia Assocs., 228 AD2d 326, 330, Iv dismissed 89 NY2d 916). In any event, as the IAS Court held, plaintiff fails to allege any viable causes of action.
We have considered plaintiffs other arguments and find them to be without merit. Concur — Sullivan, J. P., Rosenberger, Ellerin and Tom, JJ.